Title: From Thomas Jefferson to James Blake, 29 February 1796
From: Jefferson, Thomas
To: Blake, James



Dear Sir
Monticello Feb. 29. 1796.

I have to acknolege the receipt of your favor of Dec. 8. as also of Cortez’s letters which came safe to hand, and return you my thanks for the great attention you have been so kind as to pay to this matter. Will you add to the favor by presenting to Mrs. Carmichael the homage of my thanks for this volume, which I value the more as a mark of the friendly attentions of Mr. Carmichael. In the course of my correspondence with him I had asked him to turn his enquiries to the isthmus of Darien, and I presume the manuscript you mention must contain information on this subject. My object was in some new edition of my Notes on Virginia to have said something on the subject of that Isthmus. I shall recieve it with great thankfulness if the possession of it be not interesting to Mrs. Carmichael: to whom with a great deal of respect as well as to yourself I am Dear Sir Your most obedt. humble servt

Th: Jefferson

